                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DMSION
                                  No. 7:13-CR-42-D


UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         )               ORDER
                                              )
KEVIN RAY DEESE,                              )                                           "'~ ·.

                                              )
                          Defendant.          )


       On September 17, 2020, Kevin Ray Deese ("Deese") moved pm se for compassionate release

under the First StepAct("FirstStepAct''), Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5238-41

(2018) (codified as amended at 18 U.S.C. § 3582) [D.E. 284]. On January 12, 2021, Deese' s counsel

filed a second motion for compassionate release and a memorandum and records in support [D.E.

290]. On January 26, 2021, the government responded in opposition [D.E. 294], and Deese filed a

supplemental declaration about his release plan [D.E. 295]. As explained below, the court denies

Deese's motion for compassionate release.

                                                  I.

       On June 17, 2013, pursuant to a written plea agreement, Deese pleaded guilty to conspiracy

to distribute and possess with the intent to distribute 280 grams or more of cocaine base (crack) and

five kilograms or more of cocaine (count one), using and carrying a firearm during and in relation

to a drug trafficking crime and aiding and abetting (count two), and conspiracy to commit money

laundering (count three). See [D.E. 85, 90, 96]. On January 7, 2014, the court held Deese's

sentencing hearing. See [D.E. 164]. At the sentencing hearing, the court adopted the facts set forth

in the Presentence Investigation Report ("PSR") and resolved Deese's objections. See Sent. Tr.



           Case 7:13-cr-00042-D Document 299 Filed 03/29/21 Page 1 of 8
[D.E. 192] 5-12; Fed. R. Crim. P. 32(i)(3)(A}-{B). The court calculated Deese' s total offense level

to be 41, his criminal history category to be ill, and his advisory guideline range to be 360 months'

to life imprisonment on count one, 60 months' consecutive imprisonment on count two, and 240

months' imprisonment on count three. See Sent. Tr. [D.E. 192] 12. After granting the government's

downward departure motion and thoroughly considering all relevant factors under 18 U.S.C. §

3553(a), the court sentenced Deese to 192 months' imprisonment on counts one and three, to be

served concurrently, and 60 months' consecutive imprisonment on count two, for a total of 252

months' imprisonment. See id. at 14, 27-31. Deese appealed. See [D.E. 172]. On January 15,

2015, the United States Court of Appeals for the Fourth Circuit enforced the appellate waiver in

Deese's plea agreement, dismissed the portion of the appeal within the appellate waiver, and

affirmed Deese's conviction and sentence. See United States v. Deese, 590 F. App'x 239,240 (4th

Cir. 2015) (per curiam.) (unpublished).

       On March 24, 2015, Deese moved to vacate, set aside, or correct his 252-month sentence

under 28 U.S.C. § 2255. See [D.E. 203]. On July 27, 2015, the government moved to dismiss

Deese's section 2255 motion. See [D.E. 214]. On November 4, 2015, the court granted the

government's motion and dismissed Deese's section 2255 motion and denied a certificate of

appealability. See [D.E. 220]. Deese appealed. See [D.E. 222]. On February 26, 2016, the Fourth

Circuit dismissed Deese's appeal. See United States v. Deese, 633 F. App'x 194, 195 (4th Cir.

2016) (per curiam.) (unpublished).

       On March 4, 2016, Deese moved pro se for a sentence reduction under 18 U.S.C. § 3582(c),

U.S.S.G. § lB 1.10, and Amendment 782 to the Sentencing Guidelines. See [D.E. 240]. On March

23, 2016, the government responded. See [D.E. 244]. On May 3, 2016, the court exercised its



                                                 2

           Case 7:13-cr-00042-D Document 299 Filed 03/29/21 Page 2 of 8
discretion and denied Deese's motion to reduce his 252-month sentence. See [D.E. 253]. Deese did

not appeal.

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all adminjstrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples of extraordinary and compelling reasons, including: (A) s¢ous

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

                                                  3

           Case 7:13-cr-00042-D Document 299 Filed 03/29/21 Page 3 of 8
extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia

                       (ii) The defendant is-

                            (1) suffering from a serious physical or medical condition,

                            (II) suffering from a serious functional or cognitive impairment, .
                                  or

                            (Ill) experiencing deteriorating physical or mental health because
                                  of the aging process,

                            that substantially diminishes the ability of the defendant to
                            provide self-care within the environment ofa correctional facility
                            and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                      is experiencing a serious deterioration in physical or mental health
                      because of the aging process; and (iii) has served at least 10 years or 75
                      percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                     (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                         child or minor children.

                     (ii) The incapacitation of the defendant's spouse or registered partner
                          when the defendant would be the only available caregiver for the
                          spouse or registered partner.

                                                    4

             Case 7:13-cr-00042-D Document 299 Filed 03/29/21 Page 4 of 8
 that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § lBl.13 cmt. n.2. Thus,

 the fact ''that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

 updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

 provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

 3582(c)(l)(A).     See, M,., United States v. McCoy. 981 F.3d 271, 280-84 (4th Cir. 2020).

Nevertheless, section lBl.13 provides informative policy when assessing an inmate's motion, but

 a court independently determines whether "extraordinary and compelling reasons" warrant a sentence

 reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See id. at 284. In doing so, the court consults not

 only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the section 3553(a)

factors. See,~ id. at 280-84; United States v. Jones, 980 F.3d 1098, 1101---03 (6th Cir. 2020);

United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020); United States v. Ruffin, 978 F.3d

 1000, 1007---08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020);




                  (D) Other Reasons.-As determined by the Director of the Bureau of ·
                      Prisons, there exists in the defendant's case an extraordinary and .
                      compelling reason other than, or in combination with, the reasons
                      described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                  5

            Case 7:13-cr-00042-D Document 299 Filed 03/29/21 Page 5 of 8
United States v. Clark, No. 1:09cr336-l, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020)

(unpublished).

       Deese contends that he exhausted his administrative remedies. See [D.E. 290] 3. The

govemmenthas not invoked section 3582's exhaustion requirement. See United States v. Alam, 960

F.3d 831, 833-34 (6th Cir. 2020).2 Accordingly, the court addresses Deese's claim on the merits.

       Deese seeks compassionate release pmsuant to section 3582(c)(l)(A). In support of his

request, Deese cites the COVID-19 pandemic and his health conditions, including obesity, latent

tuberculosis, recmrent upper respiratory infections, dental issues, health issues related to an all-

terrain vehicle accident, and his status as a former heavy smoker. See [D.E. 290] 3-4, 6-8, 10--11.

Deese also cites the conditions at FCI Butner, his rehabilitation efforts, his conduct while

incarcerated, that he~ served over 37% of his federal sentence, and his release plan. See id. at

2-3, 9--13; [D.E. 290-1]; [D.E. 295].

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Although Deese states that he

suffers from obesity, latent tuberculosis, recmrent upper respiratory infections, dental issues, health

issues related to an all-terrain vehicle accident, and that he is a former heavy smoker, he has not

demonstrated that he is not going to recover from these conditions or that they cannot be treated

while Deese serves his sentence. Moreover, Deese is :fully vaccinated against COVID-19. See [D.E.




       2
          The Fourth Circuit has not addressed whether section 3582' s exhaustion requirement is a
jmisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Alam, 960 F.3d at 833-34.

                                                  6

           Case 7:13-cr-00042-D Document 299 Filed 03/29/21 Page 6 of 8
294] 1, 3. Accordingly, reducing Deese' s sentence is not consistent with application note 1(A). See

18 U.S.C. § 3582(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, the conditions at FCI Butner, and Deese's health conditions are extraordinary

and compelling reasons under section 3582(c)(l)(A). Cf. United States v. Rai~ 954 F.3d 594, 597

(3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility that it may spread

to a particular prison alone cannot independently justify compassionate release, especially

considering BOP's statutory role, and its extensive and professional efforts to curtail the virus's

spread."). Even so, after reviewing the entire record, the section 3553(a) factors counsel against

reducing Deese's sentence. See United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020);

Clark, 2020 WL 1874140, at *3-8.

       Deese is 42 years old and engaged in prolonged, serious criminal behavior between2002 and

2013. See PSR [D.E. 155] ff 5-15. Deese conspired with others to distribute large volumes of

cocaine, cocaine base (crack), and marijuana in Robeson County, North Carolina. See id. Deese was

accountable for distributing extremely large amounts of cocaine, cocaine base (crack), and

marijuana for a long period of time. See id.; Sent. Tr. [D.E. 192] 5-12, 22, 25-27. Deese also

distributed and possessed firearms in connection with his drug trafficking activities, maintained a

premises to manufacture and distribute narcotics, trafficked drugs and firearms as part of a pattern.

of criminal conduct engaged in as part of a criminal livelihood, and was a leader of the conspiracy.

See PSR ff 15, 57-62.

       Deese is a recidivist with convictions for larceny (three counts), possession of marijuana

(three counts), attempted breaking and entering, breaking and entering, resisting a public officer,

carrying a concealed gun (two counts), carrying a concealed weapon, communicating threats, and

                                                 7

           Case 7:13-cr-00042-D Document 299 Filed 03/29/21 Page 7 of 8
injury to real property. See id. ff 19-32. Nonetheless, Deese has taken some positive steps-while

incarcerated on his federal sentence and has sustained no infractions. See [D.E. 290] 2-3, 11-12;

[D.E. 290-1].

       The court has considered Deese' s exposure to COVID-19, the conditions at FCI Butner, his

health conditions, his conduct while incarcerated, that he has served over 37% of his federal

sentence, and his release plan. Cf. Penper v. United States, 562 U.S. 476, 480-81 (2011); United

States v. Martin, 916 F.3d 389, 398 (4th Cir. 2019). Having considered the entire record, the steps

that the BOP has taken to address COVID-19 and treat and vaccinate Deese, the section 3553(a)

factors, Deese' s arguments, the government's persuasive response, and the need to punish Deese for

his serious, prolonged criminal behavior, to incapacitate Deese, to promote respect for the law, to

deter others, and to protect society, the court declines to grant Deese's motion for compassionate

release. See,~ Chavez-Mez.a v. United States, 138 S. Ct.1959, 1966--68 (2018); R:!!ffin, 978 F.3d

at 1008-09; Chambliss, 948 F.3d at 693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020 WL

205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished).

                                                II.

       In sum, the court DENIES Deese's motions for compassionate release [D.E. 284, 290].

       SO ORDERED. This jJ_ day of March 2021.



                                                         JSC.DEVERill
                                                         United States District Judge




          Case 7:13-cr-00042-D Document 299 Filed 03/29/21 Page 8 of 8
